Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

The Inspector General for the Social Security Administration
v.

Cindy Lopez

Docket No. C-13-612
Decision No. CR3083

Date: January 14, 2014

AMENDED DECISION

The Inspector General (IG) for the Social Security Administration (SSA) charges that
Respondent, Cindy Lopez, violated section 1129 of the Social Security Act (Act),
because she falsely reported her living arrangements and income in order to maintain her
minor son’s Supplemental Security Income (SSI) benefits. The IG proposes imposing
against Respondent Lopez a $34,266 civil money penalty (CMP).

For the reasons discussed below, I agree that Respondent Lopez deliberately misled SSA
about her living arrangements and household income so that her son’s SSI benefits would
not be reduced or cancelled. In light of her deliberate long-standing deception, I consider
$34,266 a reasonable penalty.

I. Background

SSI Rules. The SSI program (Title XVI of the Act) pays benefits to individuals who are
aged, blind, or disabled, and have limited income and resources. 20 C.F.R. §§ 416.202;
416.1100. In determining an individual’s eligibility for benefits, SSA considers his entire
household’s income and resources. For a child receiving SSI benefits, SSA “deems” to
the child “any resources not otherwise excluded” belonging to an ineligible parent or
stepparent living in the same household, whether or not those resources are available to
the child. 20 C.F.R. § 416.1202(b). SSA expects a stepparent living in the child’s
household to use some of his income to take care of the child’s needs, and SSA considers
the stepparent’s income in deciding eligibility for and/or the amount of benefits. 20
CFR. § 416.1160(a).

Representative Payees. Generally, if an SSI beneficiary is under age 18, SSA will pay his
benefits to a representative payee (rep payee). 20 C.F.R. § 416.610. Among other
requirements, the rep payee must notify SSA of any event or change affecting the
beneficiary’s right to benefits, amount of benefits, or how the beneficiary receives them.
20 C.F.R. § 416.635(d). She must also report changes in income, including an eligible
child’s income. 20 C.F.R. § 416.708.

Section 1129 Sanctions. Section 1129(a)(1) of the Act subjects to penalty any person
(including an organization, agency, or other entity) who: 1) knowingly misrepresents a
material fact for SSA’s use in determining a right to SSI benefits or the amount of those
benefits; 2) makes such a statement with “knowing disregard of the truth”; or

3) knowingly omits or otherwise withholds a fact that she knows or should know is
material to SSA’s determining eligibility for benefits or benefit amounts.

Similarly, Social Security regulations authorize the IG to impose a penalty against any
person who “[h]as made . . . a statement or representation of a material fact” that is used
to determine the person’s eligibility for SSI benefits or the amount of those benefits or
payments, where the person “knew, or should have known, that the statement or
representation was false or misleading,” made the statement “with knowing disregard of
the truth,” or where the person omitted, “or otherwise withheld disclosure of” the
material fact. 20 C.F.R. § 498.102(a).

Factual/Procedural Background. In this case.
payee for her minor child, a recipient of SSI
deliberately withheld information and then a:
living arrangements. According to the IG, R:
er children began li

February 14, 2013, tl

, SSA designated Respondent Lopez as rep
benefits. The IG contends that she
ffirmatively misled SSA about the family’s
espondent Lopez did not reveal that she and

ving with her gainfully-employed boyfriend, who subsequently
became her husband, and she deliberately concealed his income. By letter dated
ie IG advised Respondent Lopez that he proposed imposing against

er a CMP of $34,266 (an $18,000 penalty p
damages). SSA Ex. 15.' Respondent Lopez

lus a $16,266 assessment in lieu of
requested a hearing.

' In error, the notice letter said that SSA based its CMP on Respondent Lopez’s false
statements and omissions regarding her marital status and income. The IG has since
clarified that it bases this action on Respondent’s false statements and omissions
regarding her living arrangements and income. The IG is not limited to the specific items
or information contained in his notice letter, so long as he provides adequate notice of
On May 1, 2013, I held a prehearing conference with both parties and thereafter issued an
Order and Schedule for Filing Briefs and Documentary Evidence, directing the parties to
file prehearing exchanges, which included written briefs, any proposed exhibits, and
witness statements. The IG timely filed its prehearing exchange, but Respondent Lopez
did not. She sent the IG a letter, dated September 1 but postmarked September 9, 2013,
(after her filing deadline had passed) with three short witness statements enclosed. IG
counsel forwarded copies of those documents to my office, and they have been added to
the record, the witness statements marked as Respondent’s (Resp.) Exhibits (Exs.) 1-3.

On September 23, 2013, I issued an Order to Show Cause, requiring Respondent Lopez
to show cause why I should not dismiss her hearing request for abandonment, pursuant to
20 C.F.R. § 498.202(f)(2) or as a sanction pursuant to 20 C.F.R. § 498.214(a), for failing
to comply with my order. On October 15, 2013, the Civil Remedies Division received a
letter from Respondent Lopez, dated October 3, 2013. She claimed that she
misunderstood her filing deadline and that she intended the statements she submitted (to
the IG) in September “to be used in [her] case on [her] behalf.”

In an order issued October 25, 2013, I directed the parties to inform my office, in writing,
whether an in-person hearing is necessary, and, if so, which witnesses they would like to
cross-examine at an in-person hearing. The order said that I would close the record and
decide the case on the written submissions, if I received no response. In a letter dated
November 4, 2013, IG counsel indicated that an in-person hearing was not necessary.
Respondent Lopez did not respond. I therefore closed the record and base this decision
on the parties’ written submissions.

The IG submitted a brief (IG Br.) and 23 exhibits (IG Exs. 1-23). In the absence of any
objection, I admit into evidence IG Exs. 1-23. I have also accepted Respondent Lopez’s
letters of September 9 and October 3, 2013, and the documents that accompanied her
September 9 letter. In the absence of any objection, I admit those documents into
evidence as Resp. Exs. 1-3.

IL. Issues
The issues before me are: 1) Did Respondent Lopez make, or cause to be made, to SSA,

a statement or representation of a material fact, which she knew or should have known
was false and misleading, for SSA’s use in determining her child’s right to SSI benefits

changes. 20 C.F.R. § 498.215 (e)(1). Here, the I.G. has provided the requisite notice. IG
Br. at 1, 11-12.

> We have marked Tracy Plock’s statement as Resp. Ex. 1; Debbie Wagner’s statement
as Resp. Ex. 2; and Misha Svoboda’s statement as Resp. Ex. 3.
and/or the amount of those benefits, or did she omit a material fact or make such a
statement with knowing disregard for the truth; and, 2) if so, is the proposed penalty —
$34,266 — reasonable?

III. Discussion

A, Respondent Lopez violated section 1129 of the Act,
because she deliberately withheld material facts and
made false statements to SSA for its use in determining
her child’s eligibility for SSI benefits.°

Respondent Lopez has acted as her son’s rep payee since February 2007. SSA Ex. 1.
Throughout her tenure as rep payee, she has agreed to notify SSA of changes in her son’s
living arrangements. See, e.g., SSA Ex. 1 at 3. For its part, SSA has emphasized that she
is required to notify the administration “promptly” if: 1) the claimant’s “HOUSEHOLD
CHANGES (someone moves in/out of the place where the claimant lives)”; 2) the
claimant’s income or the income of “anyone in the claimant’s household” changes; and
3) the claimant’s resources or the resources of anyone in the household changes. SSA
Ex. | at 4. Periodically, SSA reminded Respondent Lopez of her reporting obligations,
specifically instructing her to report any changes “within 10 days after the end of the
month [the change] occurs,” and warning that a penalty could be imposed if she fails to
do so. SSA Ex. 2 at 6-9; SSA Ex. 3 at 7-9; SSA Ex. 4 at 6-8; SSA Ex. 5 at 5-7; SSA Ex.
8 at 7. Respondent Lopez has not denied that she was fully informed of her obligations.

On January 28, 2011, Respondent Lopez and her then-boyfriend/fiancé, Andrew Lopez,
jointly signed a residential lease for a home located at 1709 2™ Street, Columbus,
Nebraska, with the term beginning on February 15, 2011. SSA Ex. 18. Respondent
Lopez did not then report this new living arrangement to SSA, as required by SSA
regulations. 20 C.F.R. §§ 416.708, 416.714. She and Andrew Lopez were married on
July 30, 2011. SSA Ex. 21 at 2 (Kent Decl. { 4).

On August 19, 2011, Respondent Lopez took her marriage license into the SSA district
office in Grand Island, Nebraska, requesting a name change. She reported that her
husband worked full time at Camco and earned $15.22 per hour. SSA Ex. 6 at 2; SSA
Ex. 21 at 2 (Kent Decl. 4 4). On October 5, 2011, the Grand Island district office staff
called Respondent Lopez to verify her address. She told staff that the family would be
moving on the following weekend to 1604 16" Street, Columbus, Nebraska. SSA Ex. 6
at 2.

* My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.
On October 8, 2011, Respondent Lopez and her husband signed a lease for the home at
1604 16" Street, Columbus. SSA Ex. 19. In the accompanying rental application, she
listed the household members who would be living in the unit: herself, her husband
(Andrew); and her two children. SSA Ex. 19 at 5.

Thus, compelling evidence establishes that Andrew Lopez began living with Respondent
and her two children as least as early as mid-February 2011.

The Grand Island SSA office reported Respondent’s marriage, and, in response, SSA
Claims Representative Brian Kent (who works in the SSA field office in Norfolk,
Nebraska) scheduled a telephone appointment with her in order to update her son’s SSI
eligibility. SSA Ex. 6 at 2; SSA Ex. 7; SSA Ex. 21 at 2-3 (Kent Decl. 45). He
interviewed the respondent on March 29, 2012. SSA Ex. 21 at 3 (Kent Decl. § 6). She
told him that:

e Beginning August 15, 2010, she was living with her son (the SSI beneficiary) and
daughter in a home that she rented at 1410 11" Street, Columbus, Nebraska. She
listed no other member of the household and said that the household received no
help or money from anyone else. SSA Ex. 8 at 2.

© On February 13, 2011, she and the children began living at 1709 2" Street, which
is consistent with the lease she and Andrew signed (SSA Ex. 18). But she listed
no other member of the household — omitting Andrew — and denied receiving help
or money from anyone else. SSA Ex. 8 at 2-3.

e On February 1, 2012, she and the two children began living in a home she had
rented at 1604 16" Street, Columbus, Nebraska, but, again, she listed no other
member of the household and denied receiving help or money from anyone else.
SSA Ex. 8 at 3. Notwithstanding the lease she and her husband had signed for that
rental property, she did not mention Andrew Lopez.

Claims Representative Kent specifically remembers that he twice asked Respondent
Lopez if, at any time since November 1, 2010, she and her children lived with anyone
else. He remembers doing so “because I knew her response was not true based on what
the Grand Island Office recorded ....” SSA Ex. 21 at 3 (Kent Decl. 4 7).

Respondent Lopez now concedes that she and her children began living with her husband
at least as early as July 30, 2011, the date of her marriage, and, except for about a month
of separation in February 2012, they have continued living together. Her witness
statements say the same. Resp. Exs. 1-3. One of her witnesses claims that the couple did
not begin living together until the time of her marriage, but Respondent Lopez herself has
not made this claim. Resp. Ex. 3; see Resp. Sept. letter. Nor has Respondent come
forward with any evidence (separate lease, utility bill, or other correspondence)
suggesting that Andrew Lopez maintained a separate address. I therefore conclude that
Andrew Lopez began living with the family at least as early as February 15, 2011, the
effective date of the lease he and Respondent signed, and the approximate date (within
two days) that Respondent Lopez told SSA that she and her children began living at the
2™ Street address."

On March 29, 2012, Respondent Lopez completed, on her son’s behalf, a summary of
income and resources. She reported monthly income of $1,432.20 from January 2011
through August 2012, except in March and September 2011, when she said that she
earned $2,148.30. She denied receiving any other type of income. SSA Ex. 9 at 3. She
did not mention her husband’s earnings. See SSA Ex. 21 at 3-4 (Kent Decl. § 8). The
evidence shows that she significantly understated her income. Comparing her assertions
to wage information compiled by the Nebraska Department of Labor shows that she
earned significantly more than she reported:

© She claimed to have earned $5,012.70 during the first quarter of 2011 (2 months
@ $1,432.20 + 1 month @ $2, 148.30). According to the state agency, she
earned $8,015.53 that quarter.

¢ She claimed to have earned $4,296.60 during the second quarter of 2011
($1,432.20 x 3= $4,296.60). The state’s document indicates that she earned
$7,267.47.

© She claimed to have earned $5,012.70 during the third quarter of 2011, but the
state’s document shows that she earned $8,275.16.

¢ She claimed to have earned $4,296.60 during the fourth quarter of 2011, but the
state’s document shows that she earned $6,710.09.

© She claimed to have earned $4,296.60 during the first quarter of 2012, but the
state’s document shows that she earned $8,817.75.

Compare SSA Ex. 9 at 3 with SSA Ex. 11 at 2.

Her husband’s earnings for this period were: $5,399.87 for the first quarter of 2011;
$6,495.92 for the second quarter of 2011; $8,261.75 for the third quarter of 2011;
$10,493.74 for the fourth quarter of 2011; and $8,845.26 for the first quarter of 2012.

+ SSA submits evidence — Andrew’s vehicle registrations — indicating that he lived at
Respondent’s residence as far back as 2009. SSA Ex. 20. However, SSA has not relied
on that evidence to justify the penalty here. In any event, even if the couple began living
together in July 2011, her deception about the living arrangement from that later date
would justify the relatively small penalty. See discussion below.
SSA Ex. 11 at 1. With an annual household income exceeding $60,000 for 2011,
Respondent’s son would probably not have qualified for SSI benefits. Even if qualified,
his benefits certainly would have been reduced. See SSA Ex. 21 at 4-5 (Kent Decl. 4 10,
12, 13); 20 C.F.R. §§ 416.202(c), 416.1100; 416.1165.

Claims Representative Kent referred this matter to SSA’s Office of Investigations on
August 13, 2012. SSA Ex. 21 at 4 (Kent Decl. § 9). Thereafter, SSA investigator, Shane
Taylor, interviewed Respondent Lopez, who conceded that she and her husband resided
together with her two children. SSA Ex. 12 at 2.

The documentary evidence thus establishes that Respondent Lopez deceived SSA about
her living arrangements. On January 28, 2011, she and Andrew Lopez signed a lease
together for the home on 2™ Street, with an effective date of February 15. On July 30,
2011, they were married. On October 8, 2011, they signed a lease for a second home on
16" Street and filled out a rental agreement, which included Andrew as a member of the
household. Accepting that the couple separated for a month in February 2012 does not
alter the fact that, for a year, she failed to report the significant change in her living
arrangements, and, when directly asked, she deliberately misrepresented the situation.
She therefore violated section 1129 of the Act, and the IG may impose penalties against
her.”

B. The LG. proposes reasonable penalties against
Respondent Lopez.

Penalty. The statute allows SSA to impose a penalty of not more than $5,000 for each
false statement or misrepresentation and $5,000 for each receipt of benefits or payments
while withholding disclosure of material facts. Act §1129(a)(1); 20 C.F.R. § 498.103(a),
(b).

Even counting the number of false statements in a manner most favorable to the
respondent, during her March 29 interview alone, Respondent Lopez made at least three
false statements regarding her living situation and one regarding her income. SSA Ex. 8
at 2-3; SSA Ex. 9 at 3. She also collected a year’s worth of benefit checks (i.e., twelve
monthly checks) while withholding disclosure of material facts. SSA’s proposed penalty,
$18,000, thus represents a fraction of Respondent’s potential liability.

Assessment in lieu of damages. SSA may also impose an assessment in lieu of damages
of not more than twice the amount of benefits or payments paid as a result of the false

> Respondent Lopez also faults SSA for its purported failure to contact her after she
reported her marriage. SSA Ex. 14 at 6; SSA Ex. 16. In light of the thoroughly-
documented communications between her and Claims Representative Kent, I find this
claim not only false, but baffling. SSA Exs. 8-10.
statements or misrepresentations or the withholding of disclosure. Act § 1129(a)(1); 20
C.F.R. § 498.104.

The IG proposes an assessment in lieu of damages of $16,266, which is, in fact, much
lower than twice the amount of the benefits paid as a result of her misrepresentations and
withholding of disclosure. Based solely on the discrepancies between Respondent’s
reported income and her actual income from December 2010 until August 2012, Claims
Representative Kent determined that her son had been paid $8,133.45 to which he was
not entitled. The claims representative was not then aware that Andrew Lopez was living
in the household, so he did not consider Andrew’s income when he made his
determination. SSA Ex. 21 at 4 (Kent Decl. § 12). Had Andrew’s income been factored
in, the overpayment would have been greater. SSA Ex. 21 at 5 (Kent Decl. § 13).

The proposed $16,266 assessment in lieu of damages is therefore within statutory and
regulatory limits.

Regulatory criteria. I now apply regulatory criteria to assess the appropriateness of the
penalty. I am specifically authorized to affirm, deny, increase, or reduce the penalties
proposed by the IG. 20 C.F.R. § 498.220. In determining the appropriateness of the
penalty, I must consider: 1) the nature of the statements and representations and the
circumstances under which they occurred; 2) the degree of culpability of the person
committing the offense; 3) the history of prior offenses of the person committing the
offense; 4) the financial condition of the person committing the offense; and 5) such other
matters as justice may require. 20 C.F.R. § 498.106.

SSA does not contend that that Respondent has a history of prior offenses. SSA Ex. 15 at
3.

With respect to her financial condition, the IG is correct that Respondent bears the burden
of establishing that her financial condition prevents her from paying the penalty. SSA v.
Clara Sloan, DAB CR1081 (2003); Recommended Decision to Decline Review, App.
Div., Dkt. No. A-04-03 at 2 (Feb. 9, 2004) (finding “no basis to disturb the ALJ’s...
legal conclusions.”). Respondent Lopez submitted a financial disclosure form to the IG
in response to the IG’s November 6, 2012 warning letter. SSA Exs. 12, 14. The form is
dated November 22, 2012. In it, Respondent claims that she and her husband left their
prior jobs in August 2012, and that she earned only $10 an hour at her new job, which she
began just three weeks earlier. She claims that her husband has no earnings. SSA Ex. 14
at 1-2. According to the form, the household’s only additional income at that time was
$443 per month in child support “if the fathers pay.” SSA Ex. 14 at 2. She offers no
explanation for the sudden decline in her household’s income and provides no
documentary evidence to support her claims of such reduced income and resources. In
the absence of such support, and in light of her well-demonstrated lack of veracity, I find
that she has not met her burden of establishing that her financial condition prevents her

from paying the penalty. Moreover, her misconduct here merits a significant penalty, and
the one SSA has proposed is relatively modest in light of her potential exposure. Thus,
even if I accepted her unsupported claims of financial reversals, I would not reduce the
penalty.

As to the other factors, Respondent Lopez engaged in deception that lasted for an entire
year. During that time, she knowingly withheld material information from SSA, and,
when directly questioned about her living arrangements and household income, she lied.
Her degree of culpability is substantial and would justify a CMP greater than that
imposed here.

Finally, I note that the integrity of the SSI program depends on each beneficiary, or his
rep payee, accurately reporting household income and assets so that SSA can determine
whether he qualifies and, if he does, so that SSI can determine the accurate amount of his
benefits. Where, as here, the rep payee deliberately misrepresents the make-up and
income of the household, she undermines the integrity of that system.

IV. Conclusion

Respondent Lopez violated section 1129 of the Act, because she deliberately withheld
material facts and made false statements to SSA for its use in determining her child’s
continuing eligibility for SSI benefits. I consider the $34,266 CMP reasonable.

/s/
Carolyn Cozad Hughes
Administrative Law Judge
